DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) and Species I in the reply filed on 10/22/2021 is acknowledged.  Group II (claims 10-20) and the species II and III are withdrawn from consideration. The traversal is on the ground(s) that: 
For the restriction, applicant argues 1) the methods of Group I and II are related to method for manufacturing an article, therefore no serious search burden. 2) The Office action alleges "the invention II as claimed in claim 10 comprising dispensing a wire material and a powder material to a deposition head, positioning an optic in the deposition head, and heating a portion of the wire material and the powder material to form a melt pool…Claim 10 does not recite a powder material, position an optic in the deposition head, or heating powder material.”
This is not found persuasive, the reason in the restriction on 10/22/2021 may not clear enough, however the Inventions I and II are independent or distinct for the alternative reasons given below:
 Inventions I and II are directed to related method for joining two work pieces. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the 

For Election of Species, applicant argues Species I and Species III should not be separated into two Species, because both Species I and III are includes the same method of adding multiple weld layers between two workpieces.
This is not found persuasive, because Species I (figures 1 and 6-10) discloses to a method to welding two blocks to together by depositing two different filler materials two pipes to together by depositing seven weld layers between the two pipes. Hence, the Species I and III discloses two welding method for different workpieces by different welding method, Species I and Species III should be separated into two different Species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Breitenbach (US 2011/0305506) (cited in IDS) in view of Enyedy (US 2014/0008344).

    PNG
    media_image1.png
    394
    366
    media_image1.png
    Greyscale

Regarding claim 1, Breitenbach teaches a method comprising: 
depositing a first weld layer (first weld wire 18) on a first end of a first work piece (low alloy steel component 14) by melting a first filler material (first weld wire 18) on the first end of the first work piece (low alloy steel component 14) (See fig.2 and abstract “ A method for welding includes applying a first weld wire to a low alloy steel component, applying a second weld wire to a high alloy steel component, and applying a third weld wire between the first and second weld wires” and  para.[0023] “For example, arc welding, TIG (GTAW) welding, MIG welding, laser welding, or a hybrid combination of welding techniques may be used to apply the means for reducing the chromium gradient between the low alloy steel component 14 and the high alloy steel component 16.” Hence, applying the first weld wire 18 on the low alloy steel component 14 is via melting the first weld wire 18.), the first work piece (low alloy steel component 14) to be welded to a second work piece (high alloy steel component 16), the first work piece (low alloy steel component 14) having a first chromium content (see para.[0018] “low alloy steel is defined as a combination of… 2.00-2.5% by weight chromium…”) and the second work piece (high alloy steel component 16) having a second chromium content (see para.[0018] “one composition of high alloy steel may include … 10.0-12.0% by weight chromium…”) different from the first chromium content (Hence, 2.00-2.5% by weight chromium in low alloy steel component 14 is different from the 10.0-12.0% by weight chromium in high alloy steel component 16), the first weld layer  (first weld wire 18) having a third chromium content (See para.[0020] “The first weld wire may contain the following elements:… 2.0-4,0% by weight chromium…”) between the first chromium content and the second chromium content (first weld wire 18 could have 4% by weight chromium , which is between 2.00-2.5% and 10.0-12.0%), when melted, result in the third chromium content of the first weld layer (As discussed above, Breitenbach uses conventional welding method, such as TIG welding, to apply first weld wire 18 having the third chromium content on the low ally steel component 14 via melting first weld wire 18); and 
depositing a second weld layer (second weld wire 20) between the first weld layer (first weld wire 18) and a second end of the second work piece (high alloy steel component 16) by melting a second filler material (second weld wire 20) between the first weld layer (first weld wire 18) and the second end of the second work piece (high alloy steel component 16), the second weld layer (second weld wire 20) having a fourth chromium content (see para.[0021] “The second weld wire 20 may include approximately… 8.0-10.0% by weight chromium”) between the second chromium content and the third chromium content (second  weld wire 20 could have 9% by weight chromium , which is between 2.00-4.0% and 10.0-12.0%), when melted, result in the fourth chromium content of the second weld layer (As discussed above, Breitenbach uses conventional welding method, such as TIG welding, to apply second weld wire 20 having the third chromium content between the high ally steel component 16 and first weld wire 18 via melting second  weld wire 20).
Breitenbach does not explicitly teach the first filler material including at least a first wire and a second wire braided together, the second filler material including at least a third wire and a fourth wire braided together.
However, Enyedy teaches a welding consumable for brazing, cladding, building up, filling, hard-facing overlaying, welding, and joining applications, comprising at least two wires braided together (See figures 2C or 3C,  filler wire 200 comprising wires 202a and 202b braided together; and filler wire 300 comprising wires 302d and 302e braided together.)

    PNG
    media_image2.png
    315
    379
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    340
    352
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the first and second filler material of Breitenbach with the form of a welding consumable comprising at least two wires braided together as taught by Enyedy, in order to reduce the diameter of the wires so that preventing of arc creation (See para.[0023] of Enyedy)

Regarding claim 2, Breitenbach does not explicitly teach the first wire and the second wire have different chromium contents.
However, Enyedy teaches in an embodiment of figure 2A-2D that the first wire and the second wire have different chromium contents [Examiner’s note: See para.[0018] of Envedy “the wires may be of different composition. That is, one of the wires 202 a/202 b can be of a composition that is primarily utilized for the joining of two workpieces while the other 202 a/202 b is of a composition that is primarily utilized for providing corrosion resistance for a resultant weld bead.” Therefore, the modification of Breitenbach and Enyedy teaches of the first wire of the first filler material is primarily utilized for the joining of two workpieces, which is the base material i.e. steel; and second wire of the first filler material is primarily utilized for providing corrosion resistance for a resultant weld bead, which is comprising composition of 2.0-4,0% by weight chromium.]
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the first and second filler material of Breitenbach with the form of a welding consumable comprising at least two wires braided together as taught by Enyedy, so that each of the first and second wires has different chromium content of composition and overall provide the desired content 

Regarding claim 3, Breitenbach does not explicitly teach the third wire and the fourth wire have different chromium contents.
However, Enyedy teaches in an embodiment of figure 2A-2D that the third wire and the fourth wire have different chromium contents [Examiner’s note: See para.[0018] of Envedy “the wires may be of different composition. That is, one of the wires 202 a/202 b can be of a composition that is primarily utilized for the joining of two workpieces while the other 202 a/202 b is of a composition that is primarily utilized for providing corrosion resistance for a resultant weld bead.” Therefore, the modification of Breitenbach and Enyedy teaches of the third wire of the second filler material is primarily utilized for the joining of two workpieces, i.e. the base material steel,; and fourth wire of the second filler material is primarily utilized for providing corrosion resistance for a resultant weld bead, which is comprising composition of 8.0-10.0% by weight chromium.]
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the first and second filler material of Breitenbach with the form of a welding consumable comprising at least two wires braided together as taught by Enyedy, so that each of the third and fourth wires has different chromium content of composition and overall provide the desired content of chromium, in order to reduce the diameter of the wires so that preventing of arc 

Regarding claim 4, the modification of Breitenbach and embodiment of figure 2A-2D of Enyedy teaches the first wire and the third wire have a same chromium content [Examiner’s note: See the discussion of claims 2 and 3, the first wire and the third wire are the base material i.e. steel, and the material for providing corrosion resistance, such as chromium, is in second and fourth wires. Therefore, the first wire and the third wire have same chromium content, which is 0%.]

Regarding claim 5, Breitenbach does not explicitly teach the first filler material further includes a fifth wire braided with the first and second wires.
However, Enyedy teaches in an embodiment of figure in 3C that a filler material further includes a three wire braided together (See fig.3C of Enyedy, the filler material including at least three wires braided together.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the first filler material of Breitenbach with the form of a welding consumable comprising at least three wires braided together as taught by Enyedy, in order to reduce the diameter of the wires so that preventing of arc creation (See para.[0023] of Enyedy).

Regarding claim 6, Breitenbach does not explicitly teach each of the first, second, and fifth wires has a different chromium content.
However, Enyedy teaches in an embodiment of figure 3C each of the first, second, and fifth wires has a different content [Examiner’s note: See the discussion of claim 5, Enyedy teaches at least three wires braided together. And see para.[0021] of Enyedy “ the wires 302 d-h can have varying compositions to provide the overall desired weld joint composition.” Therefore each of the three wires could has a different content and overall provide the desired content.]
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the first filler material of Breitenbach with the form of a welding consumable comprising at least three wires braided together, and each of the wire comprising different compositions as taught by Enyedy, so that each of the first, second, and fifth wires has different chromium content of composition and overall provide the desired content of chromium, in order to reduce the diameter of the wires so that preventing of arc creation (See para.[0023] of Enyedy), since discovering workable range of chromium content involve only routine skill in the art.

Regarding claim 7, the modification of  Breitenbach and embodiment of figure 3C of Enyedy does not teach at least two of the first, second, and fifth wires has a same chromium content. 
However, Enyedy teaches in an embodiment of figure 2A-2D that two wire has the same composition (see para.[0018] “each of the wires 202 a and 202 b have the same composition and properties”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the first filler material of   the modification of  Breitenbach and embodiment of figure 3C of Enyedy with two wire  has the same composition as taught by embodiment of figure 2A-2D of Enyedy, so that two of the first, second, and fifth wires has a same chromium content of composition and overall provide the desired content of chromium, in order to reduce the diameter of the wires so that preventing of arc creation (See para.[0023] of Enyedy), since discovering workable range of chromium content involve only routine skill in the art.

Regarding claim 8, Breitenbach does not explicitly teach the second filler material further includes a sixth wire braided with the third and fourth wires.
However, Enyedy teaches in an embodiment of figure in 3C that a filler material further includes a three wire braided together (See fig.3C of Enyedy, the filler material including at least three wires braided together.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the second filler material of Breitenbach with the form of a welding consumable comprising at least three wires braided together as taught by Enyedy, in order to reduce the diameter of the wires so that preventing of arc creation (See para.[0023] of Enyedy).

Regarding claim 9, Breitenbach teaches the depositing of the first weld layer and the second weld layer is performed via gas tungsten arc welding (para.[0023] “For example, arc welding, TIG (GTAW) welding, MIG welding, laser welding, or a hybrid combination of welding techniques may be used to apply the means for reducing the chromium gradient between the low alloy steel component 14 and the high alloy steel component 16.” Hence, applying the first weld wire 18 on the low alloy steel component 14 can be performed via gas tungsten arc welding (GTAW) welding.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CHRIS Q LIU/Examiner, Art Unit 3761